DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Notice of Rejoinder
Claims 1 and 10 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 4/4/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 8, 19 and 21, and Group III, claims 25 and 28, is withdrawn.  Claims 8, 19 and 21 are no longer withdrawn from consideration because the claim(s), require all the limitations of an allowable claim, and claims 25 and 28 also are no longer withdrawn from consideration, these referring back to the peptides of claim 1 that have been found free of the art.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Robert M. Bedgood concluding on 7/19/22. An Interview Summary is provided herewith and is part of the record.
This application has been amended as follows:
All amendments are with respect to the claims of 6/30/22.
Please amend claim 16 as follows:
In line 3, delete the comma “,” immediately following “claim 1”.
CANCEL CLAIM 21.

Allowed Claims
Claims 1, 10, 16, 19, 25 and 28 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 1 is directed to a pharmaceutical composition comprising a peptide consisting of an amino acid selected from claim 1’s list of 15-mer peptides, these being portions of a known cockroach protein, and an adjuvant.  Claim 16 is directed to a method of modulating immune response against a Cockroach allergen in a subject comprising administering an amount of the pharmaceutical composition of claim 1 sufficient to modulate the immune response against the Cockroach antigen in the subject.  Claim 25 is directed to a method of treating a Cockroach allergy in a subject comprising administering an effective amount of a peptide of claim 1, the peptide having been identified by a contacting step and a determining step.
The closest prior art is WO2014/006262, Eskildsen et al., copy provided, which teaches among its antigenic peptides the peptide of its SEQ ID NO:10, a 25-mer comprising instant SEQ ID NO:7 in its entirety at positions 6 to 20:

    PNG
    media_image1.png
    308
    517
    media_image1.png
    Greyscale

This reference also teaches that its vaccine compositions comprising its antigenic peptides include an adjuvant, page 16 lines 4-8 (the Examiner noting that “adyuvante” is Spanish for adjuvant, and also that the commonly known Freund’s adjuvant is listed at line 6 of page 16).
Another identified prior art reference is US 5869288, Chapman et al., which teaches a 200 amino acid long cockroach allergen Bla g 5 polypeptide obtained from the German cockroach Blatella germanica.  This longer polypeptide sequence comprises instant SEQ ID NO:1 at its positions 122-136.
No prior art of record teaches or suggests the claimed compositions or methods.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
The 35 USC 102(a)(1) Greenbaum anticipation rejection is withdrawn based on claim amendments and Applicant’s arguments in the 6/20/22 Remarks, page 4.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658